818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re PATRAIC David CURREY, Petitioner.
No. 87-8007.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1987.Decided May 1, 1987.

Patraic David Currey, petitioner pro se.
Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Complaining of delay, Patraic David Currey has applied to this Court for a writ of mandamus directing the district court to act on his 28 U.S.C. Sec. 2255 motion.


2
The district court has now entered an order disposing of that motion, and Currey has noted an appeal.  All issues regarding the propriety of the district court's disposition are pursued by way of appeal, not mandamus.


3
As final action has been taken on Currey's Sec. 2255 motion, his mandamus action seeking a ruling by the district court is moot.  Accordingly, while leave to proceed in forma pauperis is granted, the petition for mandamus relief is denied, and this action is dismissed.


4
DISMISSED.